We have decided in State and City of Winston v. Beesonand Sperry  Hutchinson Company, ante, that the city had no power or authority under the provisions of its charter to pass the ordinance for a violation of which the defendant is prosecuted,            (287) because the term "gift enterprise," as used in the charter, did not embrace the business of The Sperry  Hutchinson Company, they being the only words in the charter, as was admitted by counsel for the State and the city, which could by any possible construction apply to the case.
This being the law as declared by the Court in that case, and the defendant Hudson being charged with a violation of the ordinance, in that as a merchant he received stamps from the stamp company and delivered them to one of his customers, who had bought goods from him, according to the terms of his contract with the company, it follows that in so doing he committed no criminal offense, and the Court upon the special verdict correctly adjudged him not guilty.
Affirmed. *Page 204